Spina, J.
(concurring, with whom Abrams, J., joins). I would add that the record also reveals that, nine days after Conaghan pleaded guilty, she filed a motion to revise and revoke her sentence. See Mass. R. Crim. R 29 (a), 378 Mass. 899 (1979). That motion has not been heard. Conaghan’s submissions on the motion for a new trial raise a serious question as to the accuracy of the facts on which the sentence was imposed. Conaghan may also move for a hearing on the motion to revise and revoke.
The question of the reasonableness of Conaghan’s delay in seeking a hearing on the motion is a matter for a trial judge. See Commonwealth v. Barclay, 424 Mass. 377, 380 (1997). In Barclay, we said that factors beyond the defendant’s control are relevant considerations in determining the reasonableness of the defendant’s delay between the filing of the motion to revise and revoke and the hearing on the motion. See id. at 380-381. Additionally, in Barclay, the court stated that the delay must be *112considered in light of the circumstances and relevant facts. See id.
If Conaghan seeks a hearing on the motion to revise and revoke, I would hold that a trial judge, see ante at 107 n.4, may use the new trial submissions and may order, in the judge’s discretion, a psychiatric examination to aid in sentencing, pursuant to G. L. c. 123, § 15 (e).